Citation Nr: 1118763	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  02-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for renolithiasis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2005 and July 2008, the Board remanded the matter for additional procedural and evidentiary development.


FINDINGS OF FACT

1.  Prior to June 26, 2009, the Veteran's renolithiasis has not required diet therapy, drug therapy, or invasive or non invasive procedures more than two times per year and there have been no attacks of colic.

2.  As of June 26, 2009, resolving all doubt in the Veteran's favor, the evidence shows that his renolithiasis more closely approximates a disability manifested by an occasional attack of colic.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2009, the criteria for a compensable disability rating for renolithiasis have not been met.  38 U.S.C.A. §§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.115b, Diagnostic Codes 7508, 7509 (2010).


2.  As of June 26, 2009, the criteria for a 10 percent disability rating, but no higher, for renolithiasis have been met.  38 U.S.C.A. §§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.115b, Diagnostic Codes 7508, 7509 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in July 2008, April 2009 and March 2010 communications, and the claim was thereafter readjudicated in January 2010 and May 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran alleges entitlement to a compensable disability rating for his service-connected renolithiasis.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2010).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By means of a March 1994 rating decision, the RO granted service connection for renolithiasis and assigned a noncompensable rating under Diagnostic Code 7508.

The current claim on appeal was received on February 24, 2003.  Throughout the rating period on appeal, the Veteran's service-connected renolithiasis has been rated as noncompensable.

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Diagnostic Code 7509 provides that hydronephrosis is rated as 10 percent disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is for application when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for renolithiasis, from February 24, 2003, through January 25, 2009.  Effective June 26, 2009, the Veteran's service-connected renolithiasis warrants a 10 percent disability rating, but no higher.  The reasons and bases for these conclusions will be discussed below.

A December 2002 private treatment report reflects complaints of pain in the left flank, abdomen, and lower back.  A history of kidney stones was noted, but objective examination showed a soft nontender abdomen with no palpable masses.  No diagnosis referable to kidney stones was made at that time.  The impression was simply "left flank pain."

No further evidence related to the kidneys is of record until May 2009.  At that time, the Veteran was afforded a VA examination.  There were no general systemic symptoms due to his renolithiasis.  Specifically, there was no anorexia, nausea, vomiting, fever, chills, fatigue, lethargy, weakness, back pain or abdominal pain.  The Veteran reported last experiencing colic in 1993.  Since then, he denied any colics or graveluria.  He did raise subjective complaints of straining on urination, with a slow stream and dark urine, approximately every three months.  He felt better if he drank a lot of water. He denied any history of renal dysfunction, renal failure, acute nephritis and hydronephrosis.  He had not been hospitalized for treatment of urinary tract disease in the past year.  His service-connected renolithiasis had not required catheterization, dilations, drainage procedures, invasive or noninvasive procedures, diet therapy, or medications.   The examiner determined that the Veteran's service-connected renolithiasis had no effect on his occupation or activities of daily living.  No kidney stones were found.

In support of his claim, the Veteran submitted a renal ultrasound, dated June 26, 2009, which demonstrated possible small stone in the lower pole calyx of the right kidney.  A scan of the abdomen, also dated June 26, 2009, demonstrated two small stones in the lower pole calyx of the right kidney.

Upon review of the record, the Board finds that a compensable disability rating is not warranted prior to June 26, 2009.  The medical evidence shows that the Veteran did not receive any treatment for renolithiasis or an attack of colic from 1993 until June 2009.  Moreover, prior to June 26, 2009, the objective evidence of record does not demonstrate, and the Veteran does not allege, that he was placed on any dietary restrictions or drug therapy, or that he had any symptoms of colic.  Also, there is no evidence that the Veteran underwent any invasive or non-invasive procedures.  Accordingly, prior to June 26, 2009, the Veteran does not meet the criteria for a compensable rating under either Diagnostic Code 7508 or Diagnostic Code 7509.

As of June 26, 2009, the Board finds that in affording the Veteran the benefit of the doubt, his overall disability picture is more analogous to the criteria for a 10 percent rating under Diagnostic Code 7509.  As noted, on June 26, 2009, a renal ultrasound and a scan of the abdomen suggested and subsequently confirmed the presence of stones in the Veteran's right kidney.  As the Veteran has had a recurrence of kidney stone formation, the Board finds that a compensable disability rating is warranted, effective June 26, 2009.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A disability rating in excess of 10 percent is not warranted for the Veteran's service-connected renolithiasis, as of June 26, 2009, because there is no evidence of record that the Veteran's kidney formation has required any treatment.   

The Board notes that the Veteran complained of occasional voiding difficulties upon VA examination dated in May 2009.  In an effort to afford the Veteran the highest possible evaluation, the Board has considered whether a higher rating is warranted for voiding dysfunctions.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding.  According to the Veteran's complaint, he occasionally has to strain when urinating.  He also complained of having a slow stream.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115(a).

During the May 2009 VA examination, the Veteran endorsed symptoms of post void dribble, urgency, precipitancy, urge incontinence and stress incontinence.  He indicated that he voided every hour during the day and nocturia three to four times a night.  There was no evidence of urinary symptoms of hesitancy, incomplete emptying, dysuria, straining to urinate, hematuria, urine retention or urethral discharge.  There was no history of urinary tract infections, obstructed voiding, renal dysfunction or failure, acute nephritis or hydronephrosis.  Given the examination findings, the Board concludes that a higher or separate rating is not warranted for a voiding dysfunction throughout the pendency of this appeal.

The Board must also consider whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation for the Veteran's renolithiasis is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected headaches.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the Board finds that the preponderance of the evidence is against a compensable rating for renolithiasis prior to June 26, 2009.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  However, as of June 26, 2009, the Board finds that the Veteran's disability picture meets the criteria required for a 10 percent rating, but no higher, for renolithiasis, and thus an increase is awarded for that portion of the period on appeal.



ORDER

Prior to June 26, 2009, entitlement to a compensable disability rating for renolithiasis is denied.

As of June 26, 2009, a disability rating of 10 percent, but no higher, for renolithiasis is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


